Citation Nr: 1411912	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from July 1983 to February 1989.  The Veteran died in April 2011.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in White River Junction, Vermont.  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013 and accepted that hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.   

The issue of entitlement to burial benefits has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in April 2011 of myocardial infarction due to atherosclerotic cardiovascular disease.  

2.  At the time of the Veteran's death, service connection was in effect for chronic adjustment disorder, rated 70 percent; bilateral orchiectomy, rated 20 percent; residuals of amputation of the tip of the left index finger, rated 0 percent; and residuals of fractured mandible, rated 0 percent.  

3.  Service-connected chronic adjustment disorder contributed substantially and materially to the Veteran's cause of death.


CONCLUSION OF LAW

A service-connected disability contributed substantially and materially to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that the stress and anxiety caused by the Veteran's service-connected chronic adjustment disorder contributed to the myocardial infarction and underlying atherosclerotic cardiovascular disease that caused the Veteran's death.  

A review of the record shows that an autopsy was conducted on the Veteran following his death.  A review of the autopsy report shows that the medical examiner who conducted the autopsy specifically noted that the Veteran's mental health disorders contributed to his death.  

In November 2012, the Veteran's claims filed was sent to the VA Medical Center for review and a medical opinion.  That examiner opined that it was not at least as likely as not that the Veteran's myocardial infarction and atherosclerotic cardiovascular disease were proximately due to or the result of posttraumatic stress disorder (PTSD) or medication to treat symptoms of a mental disorder.  The examiner did not opine as to whether the Veteran's service-connected chronic adjustment disorder contributed sunstantially and materially to the Veteran's cause of death.  

Also of record is a February 2013 letter from the medical examiner who conducted the Veteran's autopsy.  In that letter, the medical examiner opined that it was more likely than not that the stress and anxiety caused by the Veteran's chronic adjustment disorder contributed to his poor cardiovascular health and therefore, his death.  The medical examiner noted that stress contributed to increased morbidity and mortality from cardiovascular disease.  The medical examiner also noted that was specifically included in findings in the May 2011 autopsy report.  

The Veteran was service-connected for chronic adjustment disorder at the time of his death and the medical examiner who conducted the Veteran's autopsy competently opined that the stress and anxiety caused by the Veteran's service-connected chronic adjustment disorder contributed to his cause of death.  The Board finds that opinion more persuasive than that of the VA examiner who based the opinion solely on a file review.

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the claimant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


